 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDREA SEEBACH,                                 No. 2: 18-cv-00109-KJM-AC
12                      Plaintiffs,
13           v.                                       ORDER
14    BMW OF NORTH AMERICA, LLC, and
      DOES 1 to 20, inclusive,
15
                        Defendant.
16

17
                   Having reviewed plaintiff’s notice of acceptance of defendant BMW of North
18
     America, LLC’s offer of judgment pursuant to Fed. R. Civ. P. Rule 68, the court hereby enters
19
     judgment as follows:
20
                   1. Defendant BMW OF NORTH AMERICA, LLC shall pay the sum of
21
                       $24,000.00 to plaintiff ANDREA SEEBACH.
22
                   2. To the extent the vehicle that is the subject of this litigation, a 2015 BMW
23
                       328i, VIN No. WBA3A5G51FNS83641 (“Subject Vehicle”), is encumbered
24
                       by financing of a loan, BMW OF NORTH AMERICA, LLC shall pay to the
25
                       applicable finance company the sum necessary to pay off the financing loan. In
26
                       exchange, plaintiff will return the Subject Vehicle to BMW NA along with
27
                       clear title thereto.
28
                                                     1
 1               3. In addition to the sum set forth above, BMW OF NORTH AMERICA, LLC
 2                  shall pay plaintiff’s reasonable attorneys’ fees, costs, and expenses, in an
 3                  amount to be agreed upon or, if the parties cannot agree, in the amount
 4                  awarded by the court pursuant to a noticed motion.
 5               IT IS SO ORDERED.
 6   DATED: October 29, 2019.
 7

 8                                                UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
